

114 HRES 884 IH: Recognizing that Hillary Rodham Clinton violated, ignored, and otherwise chose not to follow legal and ethical obligations and responsibilities expected of the head of any Federal agency of the United States Government during her tenure as United States Secretary of State from 2009 through 2013.
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 884IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Issa (for himself, Mr. Smith of Texas, Mr. Gosar, Mr. Cramer, Mr. Franks of Arizona, Mr. Brooks of Alabama, Mr. Bucshon, Mr. Fleischmann, Mr. Weber of Texas, Mr. Barton, Mr. Rohrabacher, Mr. Duncan of Tennessee, Mr. Kelly of Mississippi, Mr. Farenthold, Mrs. Mimi Walters of California, Mr. Byrne, Mr. Calvert, Mr. Mulvaney, Mr. Meadows, Mr. Collins of Georgia, Ms. Jenkins of Kansas, Mrs. Blackburn, Mr. Stutzman, and Mrs. Lummis) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing that Hillary Rodham Clinton violated, ignored, and otherwise chose not to follow legal
			 and ethical obligations and responsibilities expected of the head of any
			 Federal agency of the United States Government during her tenure as United
			 States Secretary of State from 2009 through 2013.
	
 Whereas Congress finds that Secretary Clinton negligently commissioned the use of a personal email system, with several personal servers, to conduct official business during her time as Secretary of State;
 Whereas Secretary Clinton elected not to use a Government email account or even a commercial email account and was thereby able to circumvent the automatic archiving of her emails;
 Whereas Secretary Clinton, at the end of her tenure as Secretary of State in January 2013, failed to make and preserve adequate records and documentation relating to her tenure at the Department of State, as chapter 31 of title 44, United States Code (commonly referred to as the Federal Records Act) requires the head of each Federal agency to do;
 Whereas more than 100 emails in multiple email chains obtained from Secretary Clinton’s email server contained information that was determined to be classified;
 Whereas Secretary Clinton only returned a portion of her work-related email to the Department of State for purposes of investigation in December 2014, with the FBI later discovering several thousand additional work-related emails;
 Whereas the FBI determined Secretary Clinton and her staff were “extremely careless” in their handling of very sensitive, highly classified information;
 Whereas the FBI found evidence to support the notion that any reasonable person in Secretary Clinton’s position, or in the position of those Government employees with whom she was corresponding about the matters contained in particular emails, should have known that an unclassified system was not the appropriate avenue for these types of conversations;
 Whereas Secretary Clinton’s emails were housed on unclassified personal servers that were not even supported by full-time security staff, such as those found at Federal agencies of the United States Government;
 Whereas Secretary Clinton’s unsecure, unclassified personal server made her correspondence containing classified information susceptible to hostile foreign actors and was potentially hacked by such actors;
 Whereas Secretary Clinton chose to use her personal server to send emails while outside the United States, including sending and receiving work-related emails in the territories of sophisticated adversaries;
 Whereas the FBI assessed that hostile actors gained access to the private commercial email accounts of people with whom Secretary Clinton was in regular contact from her personal account, due to her choosing to correspond from an unsecure personal server; and
 Whereas despite Secretary Clinton’s repeated assertion that she never sent emails that were marked “classified”, Government officials who handle classified information are expected to know that if the subject matter contained in their emails is of a classified nature, whether marked or unmarked, they are still obligated to protect such information: Now, therefore, be it
	
 That the House of Representatives finds that, as the United States Secretary of State, Hillary Rodham Clinton failed to meet minimum standards of care with respect to the handling of classified and sensitive material.
		